Exhibit 4.159 ADMINISTRATIVE SERVICES AGREEMENT THIS AGREEMENT made as of this 1st day of February 2009 BETWEEN: HASTINGS MANAGEMENT CORP., a company duly incorporated under the laws of the Province of British Columbia, having its registered office at 711 – 675 West Hastings Street, Vancouver, British Columbia, V6B 1N2 (hereinafter called "Hastings") OF THE FIRST PART AND: AMADOR GOLD CORP., a company duly incorporated under the laws of the Province of British Columbia, having its registered office at 711 – 675 West Hastings Street, Vancouver, British Columbia, V6B 1N2 (hereinafter called the "Company") OF THE SECOND PART WHEREAS: A.Hastings is in the business of managing the affairs of public and private companies; B.The Company is a public company listed on the TSX Venture Exchange and is in the business of acquiring, exploring and developing natural resource properties; C.The Company has interests in certain mineral properties and is continually acquiring additional properties (hereinafter called the “Properties”); and D.The Company desires to retain the management services of Hastings in carrying on the Company’s business and Hastings desires to manage the affairs of the Company on the terms and conditions as are more particularly set forth herein. NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the respective covenants and agreements hereinafter contained the parties agree as follows: 1. Services 1.1Hastings shall render services (the “Services”) to and on behalf of the Company and such Services shall include, without detracting from the generality, the following: (a) acting as project manager, as the same is understood in the mining industry, for development of the Properties to a pre-feasibility stage; (b) aiding in the negotiation, conclusion and approval of the acquisition of additional resource properties; (c) administering and supervising compliance with the Properties’ title and maintenance in accordance with prevailing law and contract; (d) gathering historical research and conducting data analysis in respect to the Properties and compiling the same for the purpose of analysis and for the purpose of providing recommendations to the Board of Directors of the Company; (e) from the historical data and from the work conducted under the supervision of Hastings, preparing exploration programmes and budgets for consideration by the Board of Directors of the Company, at such times as requested by the Board of Directors of the Company; (f) supervising and administering the financial requirements of the Properties’ maintenance and exploration, under the supervision of the Board of Directors of the Company and within the terms of this Agreement; (g) presenting to the Company on a monthly basis an account statement with a clear breakdown between administrative and exploration accounts and tax liabilities; (h) produce quarterly accounts in accordance with public recording requirements and Generally Accepted Accounting Principles of the Company in a form similar to Schedule “A” attached, and assisting the auditor of the Company with yearly audited financial statements; (i) supervising all contract work and subcontract work, and ensuring that the contractors and subcontractors are reputable within the industry, the work conducted by them is conducted to professional standards acceptable within the industry, the work is conducted in accordance with the established programme and that security, information confidentiality is required of and maintained by the contractors and subcontractors and there are licensed and registered with the applicable regulatory authorities; (j) maintaining local administrative facilities and maintaining field facilities (unless the same are supplied by another party arranged by the parties) and such facilities shall be maintained to a professional standard, including appropriate standards for safety, cleanliness, inventory, personnel support, communication, housing, information, appropriate insurance and sample storage and security; (k) maintaining all records and information pertaining to the Services, and the Properties, and the exploration and activities thereto, and ensuring that the Board of Directors of the Company receives copies of all such material records and information as would be reasonable and appropriate for the Board of Directors’ deliberations; (l) ensuring that all work in respect to the Properties and exploration and other activities thereto is performed in a competent and diligent fashion to an acceptable standard within the industry and ensuring that the same is effected in conformity with all governmental requirements including, without limiting the generality, all environmental requirements, labour requirements, mining requirements, taxation requirements, mobility requirements, and all and every legislative enactment, regulation, ordinance, zoning, order and every other matter required to ensure that the work is conducted without violation and in conformity with every governmental requirement, such that the Properties are maintained in good standing and the development is permitted under the law to proceed without disruption or impairment; (m) aiding in the negotiation, conclusion and approval of future financings for the Company; (n) communicating with various regulatory authorities and preparing and filing the required documentation on behalf of the Company in order to ensure compliance with all applicable laws; (o) as requested by the Board of Directors of the Company preparing news releases, promotional materials, maps and other documents required to be disseminated to the public and to members of the Company and to respond to any requests for information or questions which may be posed by the public or members of the Company; (p) maintaining electronic media communications and sites for the Company where all material information relating to the Company and its Properties is posted in order to keep the public and members of the Company informed; (q) monitor Company activities to ensure compliance with the Company’s overall long-term objective and the regulatory framework in which the Company operates and to proactively address and respond to the Board of Directors to prevent non-conformity; (r) pro-actively effecting all such activities in performance of the Services as are not specifically stated herein but which may be required or advisable and reasonable to safeguard the Properties, and the Company’s interest in the Properties, to ensure regulatory compliance, and to produce a competent and efficient exploration programme and reports, with verifiable data and reports acceptable professionally within the industry, and which will be acceptable by independent professionals to provide the underlying data and information to produce a pre-feasibility report, if warranted, and to underpin a programme of work for an eventual feasibility report; and (s) compliance with such other additional instructions and directions as the Board of Directors of the Company may reasonably require for the proper and timely production of the Services and to safeguard the Properties and the Company’s interest therein. 2.
